Citation Nr: 0633970	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-24-904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active service from April 1945 to July 1946.  
He had additional unverified periods of Army reserve service.  
The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2001, the appellant testified during a video-
conference hearing held before a Veterans Law Judge who is no 
longer employed by the Board.  A decision was not rendered 
before that Veterans Law Judge's departure.  

The law requires that the Veterans Law Judge who conducts a 
hearing on an appeal participate in any decision made on that 
appeal.  In a letter dated August 25, 2006, the Board 
informed the appellant of the Veterans Law Judge's departure, 
and advised the appellant of her right to another Board 
hearing. 

Correspondence from the appellant dated September 18, 2006, 
reflects her desire for another video-conference hearing.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the following 
action:

The RO must schedule the appellant for 
another video-conference hearing and 
provided adequate notice to the appellant 
of said in compliance with 38 C.F.R. 
§ 19.76.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



